Order filed January 30, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00172-CV
                                    ____________

 CASTLE HILLS PHARMACY, LLC AND MICHAEL WARD, Appellants

                                          V.

                          JOSEPH A. TRIAL, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1002800


                      ABATEMENT ORDER

      After a non-jury trial, appellant brings this appeal from a judgment signed
February 25, 2013. Appellants timely requested findings of fact and conclusions of
law and timely reminded the trial court when the findings and conclusions were
overdue. In their brief, appellants assert the trial court did not file the requested
findings and conclusions, and the failure hinders their ability to argue their appeal.

      When an appellant timely files a request for findings of fact and conclusions
of law and a timely notice of past due findings, the trial court’s error in failing to
file findings of fact and conclusions of law is generally presumed to be harmful,
unless the record before the appellate court affirmatively shows that the
complaining party has suffered no injury. See Cherne Indus., Inc. v. Magallanes,
763 S.W.2d 768, 772 (Tex. 1989); Electronic Power Design, Inc., v. R.A. Hanson
Co., Inc., 821 S.W.2d 170, 171 (Tex. App.—Houston [14th Dist.] 1991, no writ).

      In this case, we cannot say that the record affirmatively discloses no injury.
Because the trial judge continues to serve on the district court, the error in this case
is remediable. See TEX. R. APP. P. 44.4. The proper remedy is to abate the appeal
and direct the trial court to correct its error. See Zeiba v. Martin, 928 S.W.2d 782,
786 (Tex. App.—Houston [14th Dist.] 1996, no writ).

      Accordingly, we ORDER the appeal abated and direct the trial court to file
findings of fact and conclusions of law on or before February 20, 2014. Within
ten days after the trial court has filed findings of fact and conclusions of law, any
party may file a request for specified additional or amended findings or
conclusions. The trial court shall file any additional or amended findings that are
appropriate within ten days after such a request is filed. The trial court’s findings
of fact and conclusions of law, and any additional and amended findings or
conclusions, shall be included in a supplemental clerk’s record to be filed with this
court on or before March 20, 2014.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record is filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may
reinstate the appeal on its own motion.

                                        PER CURIAM

                                           2